Citation Nr: 0633090	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  01-08 973	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 3, 1980 to 
February 29, 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In April 2002, the veteran testified 
at hearing before a Veterans Law Judge at the RO (Travel 
Board hearing) who has since retired.  A copy of the hearing 
transcript is in the record.    

In September 2002, the Board reopened the veteran's claim due 
to the submission +-of new and material evidence.  In 
September 2003, the Board remanded the appeal to the RO for a 
VA medical examination.  In June 2004, the Board remanded the 
case for VA to comply with its duty to notify and assist 
claimants and, again, remanded the case, in March 2006, for 
another hearing before an active Veterans Law Judge at the 
RO.  Subsequently, in July 2006, the veteran withdrew his 
request for a Travel Board hearing.  The case is now before 
the Board for further appellate consideration.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's right knee disorder and active 
service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159, 3.303 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in July 2004 and 
February and May 2005, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the appellant of what evidence was needed to establish 
service connection for a right knee disorder, of what VA 
would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim, and asked him to provide any 
information in his possession.  

Further, in compliance with the Board's June 2004 remand, the 
veteran was asked to identify any additional medical 
evidence.  The veteran responded initially, however, did not 
respond to VA's February and May 2005 requests for 
clarification because his previous submission was not 
legible.  Thus, the Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim, which VA has not sought and notes that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  In December 2002, the veteran was 
examined and the examiner provided the requested etiology 
opinion.  In September 2005, VA readjudicated the appeal and 
issued a supplemental statement of the case (SSOC).  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's June 2004 remand with regard to 
this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Accordingly, the Board finds 
that no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a letter 
dated June 2006, the appellant was provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, a VA examination report, and 
lay statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).  

The veteran claims that he has a right knee disorder, which 
occurred or was aggravated in military service.  

In support, the veteran testified at Travel Board Hearings 
that he injured his knee during basic training.  Service 
medical records show that the veteran had complained of, and 
was treated for his right knee during active service.  X-rays 
taken during service revealed no significant abnormality.  
The veteran was diagnosed with right knee pain and mild 
chondromalacia with no effusion.  

Post-service medical evidence includes private medical 
records and a VA joints examination.  A May 1998 radiology 
report of the right knee reveals that the veteran had a focal 
tear of the medial meniscus, which was angulated in 
appearance, and a small joint effusion.  Accordingly, in a 
May 1998 statement, the private physician opined that the 
tear of the medial meniscus is not related to the veteran's 
symptoms in service eighteen years ago.  

Subsequently, a hand written note was submitted by the 
veteran in March 2000.  The note stated that "there is no 
way to tell how old the tear is, it could have happened in 
the service".  Although the note was written on the private 
medical clinic's stationary, it is unclear whether a medical 
doctor had rendered the said opinion.  Further, there is no 
evidence that the note writer reviewed the veteran's service 
and medical history.  The Court has found that the Board may 
consider a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The March 2000 note shows mere 
acquiescence with the appellant's contentions and does not 
constitute competent medical evidence of diagnosis or 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on a history supplied by the appellant, 
unsupported by the medical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  

Further, treatment by the private physician only dates back 
to May 1998, approximately 18 years after the veteran's 
discharge from the military.  Accordingly, the Board finds 
that the record does not indicate the required showing of 
continuity of symptoms after service to establish service 
connection. 

In December 2002, the veteran underwent a VA joints 
examination.  The claims file was available for the 
examiner's review.  On physical examination, the examiner 
found that the veteran did have some pain on maximum flexion 
and tenderness to palpation.  However, there was no evidence 
of patellar tendonitis and chondromalacia patella.  X-rays of 
the right knee were reported as unremarkable.  Upon reviewing 
the veteran's service and medical history and diagnosis, the 
examiner opined that the previously detected tear of the 
medial meniscus was unlikely to have been mistaken for 
chondromalacia disease (as diagnosed in service).  Therefore, 
the examiner found that it is probably unlikely that his 
present knee disorder, medial meniscus tear, is related to 
the right knee condition documented in the service medical 
records. 

Further, the veteran has never been diagnosed with arthritis 
of the right knee, thus, service connection on a presumptive 
basis under 38 C.F.R. §§ 3.307 and 3.309 (2005) is not 
warranted.  In the absence of competent medical evidence 
linking the veteran's right knee disorder to service, the 
veteran's claim must be denied.  

Finally, the appellant and his representative may believe 
that there is a causal relationship between the veteran's 
service and the right knee disorder.  However, the Board 
notes that there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as medical experts for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for a right knee disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


